Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of January
4, 2020 (the “Agreement Date”) to memorialize a verbal agreement (the “Verbal
Agreement”) entered into on April 12, 2018, by and among (i) GreenBox POS, a
Nevada corporation (“PubCo” and “Buyer”) and (ii) GreenBox POS LLC, a Washington
limited liability company (“PrivCo” and “Seller”, and together with the Buyer,
each a “Party”, and together the “Parties”).

 

Recitals

 

 

A.

PubCo was formed as ASAP Expo, Inc. on April 10, 2007.

 

 

B.

PrivCo was formed on August 10, 2017.

 

 

C.

As of the Agreement Date, the sole officers and sole directors of PubCo are Ben
Errez and Fredi Nisan.

 

 

D.

As of the Agreement Date, the control person of PrivCo is Mr. Nisan.

 

 

E.

On March 23, 2018, the then controlling shareholder and then sole officer and
sole director of PubCo, Frank Yuan, along with his wife, Vicky PMW Yuan, entered
into a Purchase Agreement with PrivCo (the “SPA”).

 

 

F.

Pursuant to the SPA, the Yuans agreed to sell 144,445,000 restricted shares of
PubCo’s common stock, par value $0.001 per share (the “Common Stock”), to PrivCo
for a consideration of $500,000: $250,000 in cash, paid at closing, and $250,000
in restricted shares of Common Stock (the “Shares Due”) to be issued within 30
days of the close of the SPA.

 

 

G.

On or about March 29, 2018, Frank Yuan converted a portion of a Line of Credit
that Frank Yuan had previously issued to PubCo, in exchange for 144,445,000
restricted shares of Common Stock, representing approximately 90% of PubCo’s
issued and outstanding shares of Common Stock (the “Control Block”).

 

 

H.

Pursuant to the SPA, on April 12, 2018, Frank Yuan caused the Control Block to
be transferred to PrivCo.

 

 

I.

On April 12, 2018, all business being conducted at that time by PubCo (the “ASAP
Business”) was transferred from PubCo to ASAP Property Holdings Inc., a company
owned and operated by Mr. Yuan (“Holdings”). In consideration for the ASAP
Business, Holdings assumed all liabilities related to the ASAP Business. On
April 12, 2018, following the SPA being entered into and the ASAP Business being
transferred to Holdings, Messrs. Errez and Nisan were the sole acting officers
and sole acting directors of PubCo. On May 3, 2018, Frank Yuan formally
resigned, and Messrs. Errez and Nisan were formally appointed the sole officers
and sole directors of PubCo.

 

 

J.

On April 12, 2018, the control person of PrivCo was Mr. Nisan.

 

 

K.

On April 12, 2018, pursuant to the Verbal Agreement, PubCo acquired PrivCo’s
blockchain gateway and payment system business, point of sale system business,
delivery business and kiosk business, and bank and merchant accounts, as well as
all intellectual property related thereto (the “GreenBox Business”). As
consideration for the GreenBox Business, on April 12, 2018, PubCo assumed
PrivCo’s liabilities that had been incurred in the normal course of the GreenBox
Business (collectively, the “GreenBox Acquisition”).

 

1

--------------------------------------------------------------------------------

 

 

 

L.

For accounting and reporting purposes, PubCo deemed the GreenBox Acquisition a
“Reverse Acquisition” with PrivCo designated the “accounting acquirer” and PubCo
designated the “accounting acquiree.”

 

 

M.

On May 3, 2018, PubCo formally changed its name to GreenBox POS LLC, then
subsequently changed its name to GreenBox POS on December 13, 2018.

 

 

N.

On or about June 8, 2018, PrivCo paid the Shares Due, by transferring 609,756
restricted shares of Common Stock from the Control Block to Frank Yuan’s
designees, Frank Yuan and his son, Jerome Yuan.

 

 

O.

After April 12, 2018 and through the Agreement Date (the “In Between Period”),
because there was ambiguity regarding the validity of the Verbal Agreement,
PubCo filed required quarterly and annual reports with the Securities and
Exchange Commission (the “Commission”) as if there had not been a Reverse
Acquisition. During the In Between Period, PrivCo continued to operate as if it
still owned the GreenBox Business, which included maintaining records of
GreenBox Business financial transactions on PrivCo’s QuickBooks, and entering
into contracts and agreements as PrivCo, while PubCo paid all expenses,
including expenses related to PrivCo contracts entered into prior to April 12,
2018 and after April 12, 2018. During the In Between Period, PubCo paid all
expenses incurred as a result of litigation resulting from disagreements between
PrivCo and other parties. During the In Between Period, PubCo represented itself
in press releases, as being the owner/operator of the GreenBox Business.
Additionally, from April 12, 2018 through approximately December 31, 2018, PubCo
and PrivCo shared control of PrivCo’s bank accounts, and on approximately
January 1, 2019, PubCo assumed control of PrivCo’s bank accounts. By virtue of
the payment of PrivCo’s litigation expenses by PubCo, by virtue of PubCo
representing itself in press releases, as being the owner/operator of the
GreenBox Business, and by virtue of the shared control of PrivCo’s bank accounts
starting on April 12, 2018, it is the position of both PubCo and PrivCo that the
Verbal Agreement was valid and the asset acquisition took place on April 12,
2018.

 

The following Recitals summarize these PrivCo expenses which PubCo agreed to pay
on behalf of PrivCo.

 

 

P.

On or about January 10, 2018, PrivCo entered into a Subscription and Stock
Purchase Agreement (“RB Cap SPA”) with RB Capital Partners (“RB Cap”), wherein
PrivCo agreed to sell 4% of PrivCo to RB Cap, for $1,000,000, payable by RB Cap
in four installments from January through April 2018. The final $250,000 payment
was received April 13, 2018. PubCo and PrivCo hereby agree that, by virtue of
the Verbal Agreement and this Agreement, PubCo is now a party to the RB Cap SPA
and PrivCo is no longer a party to the RB Cap SPA. RB Cap and PrivCo
subsequently disputed the terms of the RB Cap SPA. PubCo and PrivCo hereby agree
that PubCo shall pay all litigation expenses that may result from this dispute
or any other disputes with RB Cap and that PubCo shall not seek reimbursement of
litigation expenses related to disputes with RB Cap that PubCo has paid on
behalf of PrivCo to date.

 

2

--------------------------------------------------------------------------------

 

 

 

Q.

On or about March 15, 2018, PrivCo issued a $300,000 convertible promissory note
to RB Cap, with an interest rate of 12% per annum (“RB Cap 300K Note”). On or
about June 8, 2018, PrivCo issued PubCo shares to a third party, which reduced
the balance of the RB Cap 300K Note by $185,000, as described in Recital R.
PubCo and PrivCo hereby agree that, by sole virtue of this Agreement, PubCo is
now the borrower pursuant to the RB Cap 300K Note and that the principal balance
assumed by PubCo is $115,000. PrivCo is no longer a party to the RB Cap 300K
Note.

 

 

R.

On or about June 8, 2018, PrivCo transferred 440,476 restricted shares of Common
Stock from the Control Block, with a market value of $185,000, to Mellissa M.
Dahan Living Trust (“Dahan”), a purported designee of RB Cap. PrivCo recorded
the cost of the shares – at market value – as a reduction of principal owed to
RB Cap for the RB Cap 300K Note. RB Cap subsequently disputed that it had
authorized the payments to Dahan. PubCo and PrivCo hereby agree that PubCo shall
pay all litigation expenses that may result from this dispute or any other
disputes with RB Cap and that PubCo shall not seek reimbursement of litigation
expenses related to disputes with RB Cap that PubCo has paid on behalf of PrivCo
to date.

 

 

S.

The following three share transactions summarized below, totaling 1,085,000
shares, were each inadvertently transferred from the Control Block rather than
PubCo issuing new shares. Subsequently, on or about August 14, 2019, PubCo
issued 1,085,000 shares to PrivCo, as reimbursement of the shares inadvertently
transferred by PrivCo.

 

 

■

On or about December 27, 2018, PrivCo inadvertently transferred 1,000,000
restricted shares of Common Stock from the Control Block, with a market value of
$150,000, which money was deposited into PrivCo’s bank accounts (control of
which bank accounts, as described in Recital O to this Agreement, were shared by
PubCo and PrivCo from April 12, 2018 through approximately December 31, 2018).

 

 

■

On or about January 4, 2019, PrivCo inadvertently transferred 50,000 restricted
shares of Common Stock from the Control Block to a non-affiliated service
provider to PubCo for services rendered to PubCo.

 

 

■

On or about January 4, 2019, PrivCo inadvertently transferred 35,000 restricted
shares of Common Stock from the Control Block to a non-affiliated service
provider to PubCo for services rendered to PubCo.

 

 

T.

On or about October 30, 2018, each of Messrs. Nisan and Errez, as individuals,
entered into Master Loan Agreements for a total possible loan of $5.7 million
with America 2030 Capital Limited (“American 2030”) and Bentley Rothschild
Capital Limited (“Bentley”). Of the $5.7 million maximum, no money ($0.00) has
been lent to date. Collectively, Messrs. Nisan and Errez caused PrivCo to
transfer 1,600,000 restricted shares of Common Stock from the Control Block to
America 2030 and Bentley as Transferred Collateral. PubCo and PrivCo hereby
agree that PubCo shall pay all litigation expenses that may result from any
dispute with America 2030 and Bentley and that PubCo shall not seek
reimbursement of litigation expenses related to disputes with America 2030 and
Bentley that PubCo has paid on behalf of PrivCo to date, as of the Agreement
Date. Notwithstanding the payment of litigation expenses, each of Messrs. Nisan
and Errez, as individuals, hereby agree that all amounts owed pursuant to the
Master Loan Agreements are the sole responsibility of Messrs. Nisan and Errez,
as individuals, and, other than litigation expenses, PubCo has no obligations
with regard to the Master Loan Agreements.

 

3

--------------------------------------------------------------------------------

 

 

 

U.

An Asset Purchase Agreement was executed on September 20, 2018 by PubCo and
PrivCo (the “September 2018 APA”), however, the transactions agreed to in
September 2018 APA were never consummated and PubCo and PrivCo hereby agree that
the September 2018 APA is null and void.

 

 

V.

PubCo specifically acknowledges that PrivCo’s corporate records, records of
financial transactions and financial statements were not recorded, maintained
nor brought up to date in a manner that would present the data and records as
audit ready. PubCo and PrivCo hereby agree that PubCo shall pay all expenses
related to a PCAOB level audit of PrivCo’s corporate records, financial
transactions and financial statements from PrivCo’s formation in August 2017
through the Agreement Date including, but not limited to, expenses related to
ensuring PrivCo’s corporate records, financial transaction records and financial
statements become audit ready. PubCo and PrivCo hereby agree that PubCo shall
not seek reimbursement of expenses related to such PCAOB level audit of PrivCo
that PubCo has paid on behalf of PrivCo to date. PubCo and PrivCo hereby
acknowledge that financial transactions for the GreenBox Business after April
12, 2018 were entered into PrivCo’s QuickBooks, and not recorded on PubCo’s
QuickBooks. PubCo agrees to transfer all applicable financial data from PrivCo’s
QuickBooks to PubCo’s QuickBooks.

 

 

W.

PubCo specifically acknowledges that PrivCo’s corporate records, records of
financial transactions and financial statements were not recorded, maintained
nor brought up to date in a manner that would present the data and records as
tax ready. PubCo and PrivCo hereby agree that PubCo shall pay all expenses
related to PrivCo’s 2018 tax returns including, but not limited to, expenses
related to ensuring PrivCo’s corporate records, financial transaction records
and financial statements become tax ready. PubCo and PrivCo hereby agree that
PubCo shall not seek reimbursement of expenses related to PrivCo’s 2018 tax
returns that PubCo has paid on behalf of PrivCo to date

 

 

X.

During November and December 2019, PrivCo and PubCo jointly entered into three
transactions related to receivables: a Purchase Agreement signed November 12,
2019, Secured Merchant Agreement signed December 5, 2019, and Agreement for the
Purchase and Sale of Future Receivables (collectively, the “Receivables Purchase
Agreements”). Under the terms of the Receivables Purchase Agreements, PrivCo and
PubCo agreed to sell financial buyers $1,202,600 of future incoming cashflow
from the GreenBox Business for $860,000, from which $47,035 in fees was
deducted, providing PubCo with net cash of $817,965. Pursuant to the Receivables
Purchase Agreements, the amount of $860,000 along with interest of $342,600 is
to be repaid in daily or weekly installments through April 2020. PubCo and
PrivCo hereby agree that PubCo shall assume all liabilities related to the
Receivables Purchase Agreements. Both Messrs. Nisan and Errez, as individuals,
signed personal guarantees for each of the Receivables Purchase Agreements.
These personal guarantees remain as stated within the Receivables Purchase
Agreements.

 

 

Y.

In accordance with the Verbal Agreement, each Party desires to memorialize the
Verbal Agreement in which the Seller sold, conveyed, transferred, and assigned,
and Buyer purchased the GreenBox Business, upon and subject to the terms herein.

  

4

--------------------------------------------------------------------------------

 

 

In consideration of the foregoing and the representations, warranties, covenants
and agreements in this Agreement and other good and valuable consideration, the
receipt of which is hereby acknowledged, each Party hereby agrees as follows:

 

ARTICLE 1
PURCHASE OF GREENBOX BUSINESS AND RELATED TERMS

 

1.1      Sale and Purchase of GreenBox Business. Under and subject to the terms
of this Agreement, the Seller hereby confirms that, pursuant to the Verbal
Agreement, it sold, conveyed, transferred and assigned to Buyer, and Buyer
hereby confirms that, pursuant to the Verbal Agreement, it purchased from the
Seller, all of the Seller’s right, title and interest in and to the GreenBox
Business. The GreenBox Business were not subject to and were transferred free
from any lien, security interest, pledge, option, title retention agreement,
charge, claim, liability, judgment, license, restriction, encumbrance, or rights
of others of any nature whatsoever.

  

1.2      Assumed Liabilities. Buyer, pursuant to the Verbal Agreement, assumed
on April 12, 2018 and is obligated and liable for the liabilities related to the
GreenBox Business in the sum of $589,078. Seller did not and will not assume or
be obligated or liable for any liabilities related to the GreenBox Business
incurred subsequent to April 12, 2018.

 

ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Seller hereby represents and warrants to Buyer as follows:

 

2.1     Organization and Good Standing. As of April 12, 2018, and as of the
Agreement Date, the Seller was and is a duly organized and validly existing
corporation in good standing under the laws of the State of Washington. As of
April 12, 2018 and as of the Agreement Date, the Seller was and is duly
qualified and in good standing to do business as a foreign corporation in each
jurisdiction in which the ownership or leasing of its properties or assets or
the conduct of its business requires such qualification, except where the
failure to be so qualified or in good standing will not materially and adversely
affect Buyer’s ability to consummate the transactions contemplated herein. The
Seller, as of April 12, 2018, had full corporate power and authority to own and
lease its properties and assets, including the GreenBox Business, and conduct
its business. The Seller has delivered to Buyer a true, correct and complete
copy of Seller’s Organizational Documents. The Seller is not in default under or
in violation of any provision of its Organizational Documents.

  

2.2     Authority and Authorization; Conflicts.

 

(a)     Authority and Authorization. The execution, delivery and performance of
the Verbal Agreement and this Agreement and each Ancillary Document of the
Seller or any of its Affiliates have been duly authorized and approved by all
necessary corporate or limited liability company (if and as applicable) action
with respect to the Seller and each such Affiliate, and each such authorization
and approval remains in full force and effect. The Verbal Agreement was and
assuming due authorization, execution and delivery by Buyer and its applicable
Affiliates of this Agreement, this Agreement is, and each Ancillary Document of
the Seller or any of its Affiliates at the Closing will be, the legal, valid and
binding obligation of the Seller and each such applicable Affiliate, enforceable
against the Seller and each such applicable Affiliate in accordance with its
terms, except to the extent enforceability may be limited by any Enforcement
Limitation. The Seller and each such applicable Affiliate had, as of April 12,
2018, and has, as of the Agreement Date, all requisite corporate or limited
liability company (if and as applicable) power and authority to enter into this
Agreement and each Ancillary Document to be executed and delivered by the Seller
or each such applicable Affiliate and to consummate the transactions
contemplated herein and therein to be consummated by the Seller and each such
applicable Affiliate. PubCo and PrivCo hereby acknowledge that since April 12,
2018, PubCo and PrivCo have been and are Affiliates.

 

5

--------------------------------------------------------------------------------

 

 

(b)     Conflicts. Neither the Verbal Agreement nor the execution nor delivery
by the Seller of this Agreement, the Seller or any Affiliate of the Seller of
any Ancillary Document, nor consummation by the Seller or any Affiliate of the
Seller of the transactions contemplated by such agreements and documents, did,
does or will (with or without the passage of time or giving of notice):
(1) constitute a breach of, violate, conflict with or give rise to or create any
right or obligation under any Organizational Document of the Seller or any of
its Affiliates; (2) violate any Applicable Law or Order; (3) constitute a breach
or violation of or a default under, conflict with or give rise to or create any
right of any Person other than the Seller to accelerate, increase, terminate,
modify or cancel any right or obligation in a manner adverse to the GreenBox
Business, or result in the creation of any Encumbrance under, any Contract to
which the Seller is a party or by which any asset of the Seller is bound; (4)
result in the creation of any lien on the GreenBox Business; or (5) give rise to
any limitation, restriction or adverse effect on Buyer’s ability to conduct its
business (including the Acquired  Assets) after the Closing (including the
revocation or other termination of any Permit). PubCo and PrivCo hereby (i)
acknowledge the inherent conflict of interest in the transactions contemplated
hereby and (ii) waive any claims or rights it may have in respect of such
conflict of interest.

 

2.3     Litigation and Orders. PubCo specifically acknowledges that, as
described in Recitals R and T to this Agreement, there are claims or other
Proceeding pending or, to the Seller’s Knowledge, Threatened against the Seller
or to which the Seller is a party or that is reasonably expected to adversely
affect the GreenBox Business. Such claims or other Proceedings may have a
Material Adverse Effect on the GreenBox Business.

 

2.4     Compliance with Law. At all times since its incorporation the Seller has
operated and utilized the GreenBox Business in compliance in all material
respects with all Applicable Laws (including those relating to (1) maintaining
Permits required of the Seller to utilize the GreenBox Business, (2) pollution
or protection of the environment and (3) occupational health, welfare and
safety). No notice has been received by the Seller since its incorporation from
any Governmental Authority alleging that the Seller is not or was not in
compliance in any material respect with any Applicable Law. On April 12, 2018,
the Seller possessed and was in compliance in all material respects with each
Permit necessary for the Seller to own, operate and use its assets and conduct
its business and utilize the GreenBox Business.

    

2.5          Blockchain Systems.

 

(a)     Platform Description and Documentation. Schedule 2.6(a) lists all
material Proprietary Information Technology Systems and other material
Blockchain Systems that are being used to utilize by the Acquired Assets.
“Proprietary Information Technology System” means a Blockchain System (or
portion of Blockchain System) that the Seller (either directly or through or
with any other Person) has developed, customized or enhanced or is in the
process of developing, customizing or enhancing. “Blockchain System” means any
of or combination of the software, hardware (whether general or special
purpose), telecommunications capabilities (including voice, data or video
networks) and other similar or related items of any automated, computerized or
software system and any other network or system or related service that is used
by or relied on by the Seller in utilizing the Acquired  Assets.

 

(b)     Protection. The Seller has taken all actions that a reasonably prudent
Person in its business would take to protect against the existence of (1) any
protective, encryption, security or lock-out device that reasonably could
materially and adversely interrupt, discontinue, interfere with or otherwise
affect its use of any of its Blockchain Systems and (2) any so-called computer
virus, worm, trap or back door, Trojan horse or any other instruction, code,
program, data or material (collectively, “Malicious Instructions”) that
reasonably could materially and adversely interrupt, discontinue, interfere with
or otherwise affect the operation or use by the Seller of any of its Blockchain
Systems.

 

6

--------------------------------------------------------------------------------

 

 

(c)     Reliability. No Blockchain System has experienced any bug, failure,
breakdown, continued substandard performance, data loss, data integrity problem,
hacking attempt, security breach or other Malicious Instruction in the past
12 months that has caused any substantial disruption or interruption in or to
the use of any Blockchain System.

  

2.6     Title. As of April 12, 2018, Seller was the sole and exclusive owner of
all right, title and interest in and to the GreenBox Business, and had good
title to the GreenBox Business, free and clear of all liens, including
obligations to transfer or license such GreenBox Business, and there exists no
material restriction on the use or transfer or licensing of such GreenBox
Business. To Seller’s knowledge, the GreenBox Business and intellectual property
rights related thereto are valid and enforceable and Seller did not, as of April
12, 2018 and does not, as of the Agreement Date, have any obligation to
compensate any person or entity for its use of the GreenBox Business. Seller has
not granted to any person or entity any license (whether oral, written, implied
or otherwise) to use the GreenBox Business. To Seller’s knowledge, none of the
GreenBox Business has been or is subject to any interference, cancellation,
reexamination, reissue, opposition, or any other proceeding challenging
priority, scope, validity, or ownership anywhere in the world.

2.7     Contracts. Other than any Contracts between Buyer and Seller, there are
no Contracts related to the GreenBox Business.

 

2.8      No Undisclosed Liabilities. The Seller has disclosed to Buyer all known
liabilities in connection with the GreenBox Business.

 

2.9       Shareholder Approval. The Verbal Agreement, this Agreement and the
sale of the GreenBox Business by Seller to Buyer was approved by the managing
members of Seller.

 

2.10      Full Disclosure. To the Seller’s Knowledge, as applicable, the
representations and warranties contained in this Article 2 do not contain any
untrue statement of a material fact or omit a material fact necessary to make
the statements and information in this Article 2 not misleading.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to the Seller as follows:

 

3.1     Organization and Good Standing. As of April 12, 2018, and as of the
Agreement Date, the Buyer was and is a duly organized and validly existing
corporation in good standing under the laws of Nevada. Buyer is duly qualified
and in good standing to do business as a foreign corporation in each
jurisdiction in which the ownership and leasing of its properties and assets or
the conduct of its business requires such qualification, except where the
failure to be so qualified or in good standing will not materially and adversely
affect Buyer’s ability to consummate the transactions contemplated herein. Buyer
has full corporate power and authority to own and lease its properties and
assets and conduct its business as now conducted and as proposed to be
conducted, except where the failure to have such power or authority will not
materially and adversely affect Buyer’s ability to consummate the transactions
contemplated herein.

 

7

--------------------------------------------------------------------------------

 

 

3.2     Authority and Authorization; Conflicts; Consents.

 

(a)     Authority and Authorization. The execution, delivery and performance of
the Verbal Agreement and this Agreement and each Ancillary Document of Buyer or
any Affiliate of Buyer have been duly authorized and approved by all necessary
corporate action with respect to Buyer and each such Affiliate, and each such
authorization and approval remains in full force and effect. The Verbal
Agreement was and assuming due authorization, execution and delivery by Seller
and its applicable Affiliates of this Agreement, this Agreement is, and each
Ancillary Document of the Buyer or any of its Affiliates at the Closing will be,
the legal, valid and binding obligation of Buyer and each such applicable
Affiliate, enforceable against Buyer and each such applicable Affiliate in
accordance with its terms, except to the extent enforceability may be limited by
any Enforcement Limitation. Buyer and each such applicable Affiliate had, as of
April 12, 2018, and has, as of the Agreement Date, all requisite corporate power
and authority to enter into this Agreement and each Ancillary Document to be
executed and delivered by Buyer or such applicable Affiliate and to consummate
the transactions contemplated herein and therein to be consummated by Buyer and
each such applicable Affiliate.

 

(b)     Conflicts. Neither the Verbal Agreement nor the execution nor delivery
by Buyer of this Agreement or by Buyer or any Affiliate of Buyer of any
Ancillary Document nor consummation by Buyer or any Affiliate of Buyer of the
transactions contemplated herein or therein does or will (with or without the
passage of time or giving of notice): (1) constitute a breach of, violate,
conflict with or give rise to or create any right or obligation under any
Organizational Document of Buyer or any such Affiliate of Buyer; (2) violate any
Applicable Law or Order; or (3) constitute a breach or violation of or a default
under, conflict with or give rise to or create any right of any Person other
than Buyer to accelerate, increase, terminate, modify or cancel any right or
obligation under, any Contract to which Buyer is a party, except where such
breach, violation, default, conflict or right described in clause (2) or (3)
above will not materially and adversely affect Buyer’s ability to consummate the
transactions contemplated herein. PubCo and PrivCo hereby (i) acknowledge the
inherent conflict of interest in the transactions contemplated hereby and (ii)
waive any claims or rights it may have in respect of such conflict of interest.

  

(c)     Consents. No consent or approval by, notification to or filing with any
Person is required in connection with Buyer’s or any of its Affiliates’
execution, delivery or performance of this Agreement or any Ancillary Document
of Buyer or of any of its Affiliates or Buyer’s or any of its Affiliates’
consummation of the transactions contemplated herein or therein, except for any
consent, approval, notice or filing, the absence of which will not materially
and adversely affect Buyer’s ability to consummate the transactions contemplated
herein.

 

 

ARTICLE 4
CERTAIN COVENANTS

 

4.1     Certain Actions to Close Transactions. Subject to the terms of this
Agreement, each Party will use its reasonable best efforts to fulfill, and to
cause to be satisfied, the conditions in Article 5 (but with no obligation to
waive any such condition) and to consummate and effect the transactions
contemplated herein, including to cooperate with and assist each other in all
reasonable respects in connection with the foregoing.

 

4.2     Further Assurances. If after Closing any further action is necessary,
proper or desirable to carry out any purpose of this Agreement, then each Party
will take such further action (including the execution and delivery of further
documents) as any other Party reasonably requests to carry out such purpose
(including that the Seller will, upon Buyer’s request, take all actions
necessary to transfer the registration and control of all domain names to Buyer,
including the transfer of all passwords and other means of access). PubCo and
PrivCo hereby agree that the foregoing will be at the sole expense of PubCo.

 

8

--------------------------------------------------------------------------------

 

 

4.3     Certain Tax and Unclaimed Property Matters.

 

(a)      Cooperation. Each Party will, and each Party will cause its applicable
Affiliates to, cooperate in all reasonable respects with respect to Tax and
unclaimed property matters and provide one another with such information as is
reasonably requested to enable the requesting Party to complete and file all Tax
Returns it may be required to file (or cause to be filed) with respect to the
Business, to respond to Tax audits, inquiries or other Tax Proceedings and to
otherwise satisfy Tax requirements. Such cooperation also will include promptly
forwarding copies (to the extent related thereto) of (1) relevant Tax notices,
forms or other communications received from or sent to any Governmental
Authority (whether or not requested), and (2) reasonably requested copies of all
relevant Tax Returns together with accompanying schedules and related
workpapers, documents relating to rulings, audits or other Tax determinations by
any Governmental Authority and records concerning the ownership and Tax basis of
property.

 

4.5     Items to Proper Party. After the Closing, each Party will promptly
deliver to the proper Party any mail or other communications, monies, checks or
other instruments of payment received by such Party that belong to such other
Party or to which such other Party is entitled.

 

4.6     Bulk Sales Laws. Without implying any limitation on any Party’s other
obligations hereunder, each Party hereby waives compliance with each Applicable
Law relating to bulk sales or bulk transfer applicable to the GreenBox Business
or transaction contemplated hereby.

 

4.7    Commission and National Securities Exchange Requirements. Each Party will
cooperate with each other in all reasonable respects to fulfill any applicable
requirement of the Commission or any national securities exchange in connection
with the transactions contemplated herein. Each of PubCo and PrivCo hereby
acknowledge that some of the transactions described herein or contemplated
herein required filings to be made with the Commission and such filings were
made. Notwithstanding anything to the contrary, each Party permits each other
Party to disclose any information regarding this Agreement or any of the
transactions contemplated herein in connection with such other Party’s filing
obligations with the Commission, including the filing of a copy of this
Agreement, as determined to be necessary or appropriate by such disclosing
Party’s counsel.

 

ARTICLE 5
CLOSINGS AND CLOSING DELIVERIES

 

5.1     Closing. To the extent any of the transactions contemplated herein, as
determined by the mutual agreement of each Party did not already take place on
April 12, 2018, the Closing of the transactions contemplated herein (the
“Closing”) will take place as provided herein. All actions to be taken and all
documents to be executed or delivered at the Closing will be deemed to have been
taken, executed and delivered simultaneously, and no action will be deemed taken
and no document will be deemed executed or delivered until all have been taken,
delivered and executed, except in each case to the extent otherwise stated in
this Agreement or any such other document. To the extent the Parties agree,
documents may be delivered at the Closing by facsimile or other electronic
means, and (except as otherwise agreed) the receiving Party may rely on the
receipt of such documents so delivered as if the original had been received.

 

5.2     Closing Deliveries by the Seller. Except as otherwise provided below, at
the Closing, the Seller will deliver, or cause to be delivered, to Buyer (or as
Buyer or this Agreement otherwise directs), the following:

 

9

--------------------------------------------------------------------------------

 

 

(a)     A Bill of Sale for the GreenBox Business in the form attached hereto as
Exhibit 5.2(a) executed by the Seller;

 

(b)     an officer’s certificate of a duly authorized officer of the Seller, in
a form approved in advance by Buyer (such approval not to be unreasonably
withheld), and executed by such officer, certifying (1) that attached thereto is
a true, correct and complete certified copy of the Organizational Documents of
the Seller, as are then in full force and effect, (2) that attached thereto is a
true, correct and complete copy of the resolutions of the Managing Members of
the Seller authorizing the execution, delivery and performance of this Agreement
and each Ancillary Document of the Seller and the transactions contemplated
herein and therein, as are then in full force and effect (such certificate, the
“Officer’s Certificate”), and (3) that the representations and warranties of
Seller set forth in Article 2 remain accurate and complete;

 

(c)     a good standing certificate, from the Secretary of State of the State of
Washington stating that the Seller is in good standing therein;

  

(d)     all other documents as Buyer may reasonably request to facilitate the
consummation of the transactions contemplated herein; and

 

(e)     all other documents and items required by this Agreement to be
delivered, or caused to be delivered, by the Seller at such Closing.

 

5.3     Closing Deliveries by Buyer. At Closing, Buyer will deliver, or cause to
be delivered, to the Seller (or as the Seller or this Agreement otherwise
directs), the following:

 

(a)    a Bill of Sale in the form attached hereto as Exhibit 5.2(a), executed by
Buyer;

  

(b)     all other documents as the Seller may reasonably request to facilitate
the consummation of the transactions contemplated herein; and

 

(c)     all other documents and items required by this Agreement to be
delivered, or caused to be delivered, by Buyer at Closing.

 

 

ARTICLE 6
INDEMNIFICATION AND RESOLUTION OF CERTAIN DISPUTES

 

6.1     Indemnification by the Seller. Subject to litigation expenses described
in Recitals R and T to this Agreement along with the other terms of this
Article 6, the Seller will indemnify, defend and hold harmless Buyer and each of
Buyer’s Other Indemnified Persons from and against all Losses arising out of,
relating to or resulting from, directly or indirectly, any:

 

(a)     breach of any representation or warranty made by the Seller herein or in
any Ancillary Document of the Seller;

 

(b)     breach of any covenant or agreement of the Seller herein or in any
Ancillary Document of the Seller;

 

(c)     conduct, ownership, use, condition, possession or operation of the
GreenBox Business before April 12, 2018;

 

10

--------------------------------------------------------------------------------

 

 

(d)     failure of any Party, in connection with the transactions contemplated
herein, to comply with any Applicable Law relating to bulk sales or bulk
transfer or any Tax law, rule or regulation relating to the obligations of a
seller or buyer of assets in bulk transfer; or

 

(e)     Proceeding arising out of, relating to or resulting from any of the
foregoing.

                          

The Seller’s indemnity obligation for breaches by the Seller of the
representations and warranties made in this Agreement or any Ancillary Document
of Seller, shall survive for a period of eighteen (18) months after the Closing,
except that breaches by the Seller of representations and warranties relating to
ownership of the GreenBox Business, due authority, and taxes relating to the
GreenBox Business (collectively, “Special Representations”) shall survive until
the expiration of the applicable statute of limitations.

 

6.2     Indemnification by Buyer. Subject to the other terms of this Article 6,
Buyer will indemnify, defend and hold harmless the Seller and each of the
Seller’s Other Indemnified Persons from and against all Losses arising out of,
relating to or resulting from, directly or indirectly, any:

 

(a)     breach of any representation or warranty made by Buyer herein or in any
Ancillary Document of Buyer;

 

(b)     breach of any covenant or agreement of Buyer herein or in any Ancillary
Document of Buyer;

 

(c)     use of the GreenBox Business by Buyer for any periods after April 12,
2018; or

 

(d)     Proceeding arising out of, relating to or resulting from any of the
foregoing.

  

6.3     Certain Survival Periods.

 

(a)     Survival of Representations and Warranties. Subject to Section 6.3(b),
each representation or warranty herein will survive the execution and delivery
of this Agreement and remain in full force and effect until the date that is
eighteen (18) months after the Closing, at which time such representation or
warranty will expire and terminate and no indemnification obligation will be
associated therewith or based thereon, except that each Special Representation
will survive until all Liability hereunder relating thereto is barred by all
applicable statutes of limitation.

 

(b)     Survival of Representations and Warranties Until Final Determination.
Notwithstanding Section 6.3(a), for each claim for indemnification hereunder
regarding a representation or warranty that is made before expiration of such
representation or warranty, such claim and associated right to indemnification
(including any right to pursue such indemnification, including via any
Proceeding) will not terminate before final determination and satisfaction of
such claim.

 

(c)     Survival of Covenants and Agreements. Each covenant and agreement (i.e.,
other than representations and warranties) herein, and all associated rights to
indemnification, will survive Closing and will continue in full force thereafter
for a period of five years, subject to any applicable limitation stated herein.

 

6.4     Notice of Claims and Procedures.

 

11

--------------------------------------------------------------------------------

 

 

(a)     Notice of Claims. A Party entitled to indemnification hereunder (the
“Claiming Party”) will give the Party obligated to provide such indemnification
(the “Indemnifying Party”) prompt notice of any claim, for which such Claiming
Party proposes to demand indemnification, (1) by a Person that is not a Party
nor an Other Indemnified Person (such a claim being a “Third-Party Claim” and
such notice of such Third-Party Claim being the “Initial Claim Notice”) or
(2) that does not involve a Third-Party Claim, in each case specifying the
amount and nature of such claim (to the extent known). Thereafter, the Claiming
Party will give the Indemnifying Party, promptly after the Claiming Party’s (or
any of its applicable Other Indemnified Person’s) receipt or delivery thereof,
copies of all documents (including court papers) received or delivered by the
Claiming Party (or any such Other Indemnified Person) relating to any such
Third-Party Claim. The failure to promptly give such notice or to promptly give
such copies will not relieve the Indemnifying Party of any Liability hereunder,
except if the Indemnifying Party was prejudiced thereby, but only to the extent
that the Indemnifying Party demonstrates that it was prejudiced thereby.

 

(b)     Access and Cooperation. Each Party will, and will cause its Other
Indemnified Persons to, cooperate and assist in all reasonable respects
regarding such Third-Party Claim, including by promptly making available to such
other Party (and its legal counsel and other professional advisers with a
reasonable need to know) all books and records of such Person relating to such
Third-Party Claim, subject to reasonable confidentiality precautions.

 

(c)     Defense and Participation Regarding Third-Party Claims. This
Section 6.4(c) relates only to Third-Party Claims.

 

(1)     Election to Conduct Defense. Promptly after receiving an Initial Claim
Notice under Section 6.4(a), the Indemnifying Party will have the option to
conduct the Defense of such Third-Party Claim, at the expense of the
Indemnifying Party, except if (A) the aggregate amount of the potential
obligations of the Claiming Party (or its Other Indemnified Persons) regarding
such Third-Party Claim exceeds the maximum obligations of the Indemnifying Party
under this Agreement regarding such Third-Party Claim, (B) it is reasonably
likely that such Third-Party Claim will adversely affect the Claiming Party (or
any of its Other Indemnified Persons), other than as a result of money damages,
or (C) the Indemnifying Party fails to provide the Claiming Party with evidence
reasonably satisfactory to the Claiming Party that the Indemnifying Party has
the financial resources to actively and diligently conduct the Defense of such
Third-Party Claim and fulfill the Indemnifying Party’s indemnification
obligations hereunder with respect thereto. To elect to conduct such Defense,
the Indemnifying Party must give written notice of such election to the Claiming
Party within 10 days (or within the shorter period, if any, during which a
Defense must be commenced for the preservation of rights) after the Claiming
Party gives the corresponding Initial Claim Notice to the Indemnifying Party
(otherwise, such right to conduct such Defense will be deemed waived). If the
Indemnifying Party validly makes such election, it will nonetheless lose such
right to conduct such Defense if it fails to continue to actively and diligently
conduct such Defense.

 

(2)     Conduct of Defense, Participation and Settlement. If the Indemnifying
Party conducts the Defense of such Third-Party Claim, then (A) the Claiming
Party may participate, at its own expense (except that the Indemnifying Party
will be responsible for the fees and expenses of the Claiming Party’s counsel
(but not more than one law firm per jurisdiction) if the Claiming Party
reasonably concludes that counsel to the Indemnifying Party has a conflict of
interest), in such Defense (including any Proceeding regarding such Third-Party
Claim) and will have the right to receive copies of all notices, pleadings or
other similar submissions regarding such Defense, (B) the Indemnifying Party
will keep the Claiming Party reasonably informed of all matters material to such
Defense and Third-Party Claim at all stages thereof, (C) the Claiming Party will
not (and will cause its Other Indemnified Persons not to) admit Liability with
respect to, or compromise or settle, such Third-Party Claim without the
Indemnifying Party’s prior written consent (which consent will not be
unreasonably withheld), (D) there will be no compromise or settlement of such
Third-Party Claim without the consent of the Claiming Party (which consent will
not be unreasonably withheld) and (E) the Indemnifying Party’s election to
conduct the Defense of such Third-Party Claim will conclusively establish the
Indemnifying Party’s obligation to indemnify the Claiming Party with respect to
such Third-Party Claim hereunder.

 

12

--------------------------------------------------------------------------------

 

 

(3)     Indemnifying Party Does Not Conduct Defense. If the Indemnifying Party
does not have the option to conduct the Defense of such Third-Party Claim or
does not validly elect such option or does not preserve such option (including
by failing to commence such Defense within 10 days following receipt of such
Initial Claim Notice or within the shorter period, if any, during which a
Defense must be commenced for the preservation of rights), then the Claiming
Party may conduct the Defense of such Third-Party Claim in any manner that the
Claiming Party reasonably deems appropriate, at the expense of the Indemnifying
Party (subject to the other limitations of this Article 6), and the Claiming
Party will have the right to compromise or settle such Third-Party Claim without
the consent of the Indemnifying Party.

   

ARTICLE 7
CERTAIN GENERAL TERMS AND OTHER AGREEMENTS

 

7.1     Notices. All notices or other communications required or permitted to be
given hereunder will be in writing and will be (a) delivered by hand, (b) sent
by United States registered or certified mail or (c) sent by nationally
recognized overnight delivery service for next Business Day delivery, in each
case as follows:

 

 

 

(1)     if to Buyer, to:

 

GreenBox POS

8880 Rio San Diego Dr, Suite 102

San Diego, CA 92108

with a copy to:

 

Lucosky Brookman LLP

101 Wood Avenue South

5th Floor

Iselin, New Jersey 08830

Attention: Joseph M Lucosky

(2)     if to Seller, to:

 

GreenBox POS LLC

8880 Rio San Diego Dr, Suite 102

San Diego, CA 92108

 

 

 Such notices or communications will be deemed given (A) if so delivered by
hand, when so delivered, (B) if so sent by mail, three Business Days after
mailing, or (C) if so sent by overnight delivery service, one Business Day after
delivery to such service. A Party may change the address to which such notices
and other communications are to be given by giving each other Party notice in
the foregoing manner.

 

7.3     Interpretation; Construction. In this Agreement:

 

(a)     the table of contents and headings are for convenience of reference only
and will not affect the meaning or interpretation of this Agreement;

 

13

--------------------------------------------------------------------------------

 

 

(b)     the words “herein,” “hereunder,” “hereby” and similar words refer to
this Agreement as a whole (and not to the particular sentence, paragraph or
Section where they appear);

 

(c)     terms used in the plural include the singular, and vice versa, unless
the context clearly requires otherwise;

 

(d)     unless expressly stated herein to the contrary, reference to any
document means such document as amended or modified and as in effect from time
to time in accordance with the terms thereof;

 

(e)     unless expressly stated herein to the contrary, reference to any
Applicable Law means such Applicable Law as amended, modified, codified,
replaced or reenacted, in whole or in part, and as in effect from time to time,
including any rule or regulation promulgated thereunder;

 

(f)     the words “including,” “include” and variations thereof are deemed to be
followed by the words “without limitation”;

 

(g)     “or” is used in the sense of “and/or”; “any” is used in the sense of
“any or all”; and “with respect to” any item includes the concept “of,” “under”
or “regarding” such item or any similar relationship regarding such item;

  

(h)     unless expressly stated herein to the contrary, reference to a document,
including this Agreement, will be deemed to also refer to each annex, addendum,
exhibit, schedule or other attachment thereto;

 

(i)     unless expressly stated herein to the contrary, reference to an Article,
Section, Schedule or Exhibit is to an article, section, schedule or exhibit,
respectively, of this Agreement;

 

(j)     all dollar amounts are expressed in United States dollars and will be
paid in cash (unless expressly stated herein to the contrary) in United States
currency;

 

(k)     when calculating a period of time, the day that is the initial reference
day in calculating such period will be excluded and, if the last day of such
period is not a Business Day, such period will end on the next day that is a
Business Day;

 

(l)     with respect to all dates and time periods in or referred to in this
Agreement, time is of the essence; and

 

(m)     the Parties participated jointly in the negotiation and drafting of this
Agreement and the documents relating hereto, and each Party was (or had ample
opportunity to be) represented by legal counsel in connection with this
Agreement and such other documents and each Party and each Party’s counsel has
reviewed and revised (or had ample opportunity to review and revise) this
Agreement and such other documents; therefore, if an ambiguity or question of
intent or interpretation arises, then this Agreement and such other documents
will be construed as if drafted jointly by the Parties and no presumption or
burden of proof will arise favoring or disfavoring any Party by virtue of the
authorship of any of the terms hereof or thereof.

 

7.4     Parties in Interest; No Third-Party Beneficiaries. There is no
third-party beneficiary hereof and nothing in this Agreement (whether express or
implied) will or is intended to confer any right or remedy under or by reason of
this Agreement on any Person (including any employee), except each Party and
their respective permitted successors and assigns.

 

14

--------------------------------------------------------------------------------

 

 

7.5     Governing Law. This Agreement will be construed and enforced in
accordance with the substantive laws of the State of Nevada without reference to
principles of conflicts of law.

 

7.6     Jurisdiction, Venue and Waiver of Jury Trial. EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
SITTING IN THE STATE OF NEVADA, IN ANY PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND TO THE RESPECTIVE COURT TO WHICH AN APPEAL OF THE DECISIONS
OF ANY SUCH COURT MAY BE TAKEN, AND EACH PARTY AGREES NOT TO COMMENCE, OR
COOPERATE IN OR ENCOURAGE THE COMMENCEMENT OF, ANY SUCH PROCEEDING, EXCEPT IN
SUCH A COURT. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE THEREIN OF SUCH A
PROCEEDING. EACH PARTY HEREBY AGREES THAT A FINAL JUDGMENT IN ANY SUCH
PROCEEDING WILL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY JURISDICTION BY SUIT ON
THE JUDGMENT OR BY ANY OTHER MANNER PROVIDED BY APPLICABLE LAW. EACH PARTY
HEREBY EXPRESSLY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL IN ANY SUCH
PROCEEDING.

 

7.7     Entire Agreement; Amendment; Waiver. This Agreement, including the
Schedules, Exhibits and the Ancillary Documents, constitutes the entire
Agreement between the Parties pertaining to the subject matter herein and
supersedes any prior representation, warranty, covenant or agreement of any
Party regarding such subject matter. No supplement, modification or amendment
hereof will be binding unless expressed as such and executed in writing by each
Party (except as contemplated in Section 7.9). Except to the extent as may
otherwise be stated herein, no waiver of any term hereof will be binding unless
expressed as such in a document executed by the Party making such waiver. No
waiver of any term hereof will be a waiver of any other term hereof, whether or
not similar, nor will any such waiver be a continuing waiver beyond its stated
terms. Except to the extent as may otherwise be stated herein, failure to
enforce strict compliance with any term hereof will not be a waiver of, or
estoppel with respect to, any existing or subsequent failure to comply.

 

7.8     Assignment; Binding Effect. Neither this Agreement nor any right or
obligation hereunder will be assigned, delegated or otherwise transferred (by
operation of law or otherwise) by any Party without the prior written consent of
each other Party (which consent will not be unreasonably withheld), except that
each Party will have the right to assign or otherwise transfer this Agreement or
any right hereunder or delegate any obligation hereunder to (a) a Person that
does all of the following: (1) acquires or otherwise succeeds to all or
substantially all of such Party’s business and assets; (2) assumes all of such
Party’s obligations hereunder or such Party’s obligations hereunder that arise
after such assignment, delegation or transfer; and (3) agrees to perform or
cause performance of all such assumed obligations when due; or (b) any of its
Affiliates; provided that no such assignment, delegation or transfer under
clause (a) or (b) above will relieve the assigning, delegating or transferring
Party of any obligation hereunder. This Agreement will be binding on and inure
to the benefit of the respective permitted successors and assigns of the
Parties. Any purported assignment, delegation or other transfer not permitted by
this Section 7.8 is void.

 

7.9     Severability; Blue-Pencil. The terms of this Agreement will, where
possible, be interpreted and enforced so as to sustain their legality and
enforceability, read as if they cover only the specific situation to which they
are being applied and enforced to the fullest extent permissible under
Applicable Law. If any term of this Agreement is determined by a court of
competent jurisdiction to be invalid, illegal or incapable of being enforced,
then all other terms of this Agreement will nevertheless remain in full force
and effect, and such term automatically will be amended so that it is valid,
legal and enforceable to the maximum extent permitted by Applicable Law, but as
close to the Parties’ original intent as is permissible.

 

15

--------------------------------------------------------------------------------

 

 

7.10     Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

 

7.11     Disclosure Schedules. Nothing in any Schedule will be adequate to
disclose an exception to a representation or warranty in this Agreement, unless
such Schedule identifies the specific representation or warranty to which it
applies. Additionally, the mere listing (or inclusion of a copy) of an item is
not adequate to disclose an exception or other response to a representation or
warranty in this Agreement, except to the extent such representation or warranty
only pertains to the existence of such item itself. Disclosure of any matter in
and Schedule shall not constitute an expression of a view that such matter is
material or is required to be disclosed pursuant to this Agreement. To the
extent that any representation or warranty set forth in this Agreement is
qualified by the materiality of the matter(s) to which the representation or
warranty relates, the inclusion of any matter in any Schedule does not
constitute a determination by the party delivering such disclosure that such
matter is material.

 

ARTICLE 8
CERTAIN DEFINITIONS

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such Person. For purposes of this definition,
“control,” “controlled by” and “under common control with,” as applied to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of that Person, whether
through the ownership of voting securities, by Contract or otherwise.

 

“Agreement” is defined in the first paragraph of this Agreement.

 

“Agreement Date” is defined in the first paragraph of this Agreement.

 

“Ancillary Document” means the Bill of Sale and the Officer’s Certificate.

  

“Applicable Law” means any applicable provision of any constitution, treaty,
statute, law (including the common law), rule, regulation, ordinance, code or
order enacted, adopted, issued or promulgated by any Governmental Authority.

  

“ASAP Business” is defined in Recital I.

 

“Bill of Sale” is defined in Section 5.2(a).

 

“Blockchain System” is defined in Section 2.7(a).

 

“Business Day” means any day, other than a Saturday or Sunday and other than a
day that banks in the State of Nevada are generally authorized or required by
Applicable Law to be closed.

 

“Buyer” is defined in the first paragraph of this Agreement.

 

“Claiming Party” is defined in Section 6.4(a).

 

“Closing” is defined in Section 5.1.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

16

--------------------------------------------------------------------------------

 

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Stock” is defined in Recital F.

 

“Contract” means any contract, agreement, purchase order, warranty or guarantee,
license, use agreement, lease (whether for real estate, a capital lease, an
operating lease or other), instrument or note, in each case that creates a
legally binding obligation, and in each case whether oral or written.

 

“Control Block” is defined in Recital G.

 

“Dahan” is defined in Recital R.

 

“Defense” means legal defense (which may include related counterclaims)
reasonably conducted by reputable legal counsel of good standing selected with
the written consent of the Claiming Party (which consent will not be
unreasonably withheld).

 

“Encumbrance” means any mortgage, claim, pledge, security interest, charge,
lien, option or other right to purchase, restriction or reservation or any other
encumbrance whatsoever.

 

“Enforcement Limitation” means any applicable bankruptcy, reorganization,
insolvency, moratorium or other similar Applicable Law affecting creditors’
rights generally and principles governing the availability of equitable
remedies.

 

“Environmental Law” means any applicable federal, state or local law or other
legal requirement relating to pollution or protection of the environment,
including any law relating to any emission, discharge, release or possible
release of any pollutant, contaminant, hazardous or toxic material, substance or
waste into air, surface water, groundwater or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of any pollutant, contaminant or hazardous or toxic
material, substance or waste.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

  

“Governmental Authority” means any: (a) nation, state, county, city, district or
other similar jurisdiction of any nature; (b) federal, state, local or foreign
government; (c) governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, commission, bureau, instrumentality,
department, official, entity, court or tribunal); (d) multi-national
organization or body; or (e) body or other Person entitled by Applicable Law (or
by Contract with the Parties) to exercise any arbitrative, administrative,
executive, judicial, legislative, police, regulatory or Taxing authority or
power.

   

“GreenBox Acquisition” is defined in Recital K.

 

“GreenBox Business” is defined in Recital K.

 

“Holdings” is defined in Recital I.

 

“In Between Period” is defined in Recital O.

 

“Indemnifying Party” is defined in Section 6.4(a).

 

“Initial Claim Notice” is defined in Section 6.4(a).

  

17

--------------------------------------------------------------------------------

 

 

“IRS” means the United States’ Internal Revenue Service.

 

“Knowledge” means, (a) with respect to an individual, the actual knowledge of
such individual and what such individual should have known after a reasonable
investigation; and (b) with respect to a Person other than an individual, the
actual knowledge of any individual who is serving as a director or officer (or
similar executive) of such Person and what any such individual should have known
after a reasonable investigation.

 

“Liability” means any liability or obligation of any kind or nature (whether
known or unknown, asserted or unasserted, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated, or due or to become due).

 

“Loss” means any claim, demand, loss, fine, interest, penalty, assessment, cost
or expense (including reasonable attorneys’ fees or expenses), damage or any
other Liability.

  

“Material Adverse Effect” means, with respect to any business or Person (as
applicable), any incident, condition, change, effect or circumstance that,
individually or when taken together with all such incidents, conditions,
changes, effects or circumstances in the aggregate, (a) has had or would
reasonably be expected to have a material adverse effect on such business or on
the business, operations, condition (financial or otherwise), properties,
Liabilities, results of operations or prospects of such Person and its
Subsidiaries, or any of them taken individually (other than (1) changes in
economic conditions generally in the United States or (2) conditions generally
affecting any of the industries in which such business or such Person
participates; provided that with respect to clauses (1) and (2), the changes or
conditions do not have a materially disproportionate effect (relative to other
participants in such industries)) or (b) materially and adversely affects the
ability of the Seller to consummate the transactions contemplated herein.

 

“Officer’s Certificate” is defined in Section 5.2(b).

 

“Order” means any order, writ, injunction, decree, judgment, award or
determination of or from, or Contract with, any Governmental Authority or
similar binding decision of any arbitration (or similar Proceeding).

 

“Ordinary Course of Business” means, with respect to a Person, the ordinary and
usual course of normal day-to-day operations of such Person, consistent with
such Person’s past practice.

  

“Organizational Document” means, for any Person: (a) the articles or certificate
of incorporation, formation or organization (as applicable) and the by-laws or
similar governing document of such Person; (b) any limited liability company
agreement, partnership agreement, operating agreement, stockholder agreement,
voting agreement, voting trust agreement or similar document of or regarding
such Person; (c) any other charter or similar document adopted or filed in
connection with the incorporation, formation, organization or governance of such
Person; (d) any Contract regarding the governance of such Person or the
relations among any of its equity holders with respect to such Person; or
(e) any amendment to any of the foregoing.

 

“Other Indemnified Person” means, for any Person, such Person’s Affiliates and
each of such Person’s and each of such Affiliate’s stockholders, officers,
directors, partners, members, governors, managers, and permitted successors and
assigns.

 

“Party” means the Buyer and the Seller.

 

18

--------------------------------------------------------------------------------

 

 

“Permit” means any license, permit, registration or similar authorization from a
Governmental Authority.

 

“Permitted Encumbrance” means any: (a) Encumbrance for any Tax, assessment or
other governmental charge that is not yet due and payable or that may thereafter
be paid without penalty; or (b) mechanic’s, materialmen’s, landlord’s or similar
Encumbrance arising or incurred in the Ordinary Course of Business of the
applicable Person that secures any amount that is not overdue.

 

“Person” means any individual, partnership, corporation, limited liability
company, association, joint stock company, trustee or trust, joint venture,
unincorporated organization or any other business entity or association or any
Government Authority.

 

“PrivCo” is defined in the first paragraph of this Agreement.

 

“Proceeding” means any action, arbitration, audit, examination, claim, demand,
grievance, complaint, hearing, inquiry, investigation, litigation, proceeding or
suit (whether civil, criminal or administrative), in each case that is
commenced, brought, conducted or heard by or before, or otherwise involving, any
Governmental Authority or arbitrator.

 

“Proprietary Information Technology System” is defined in Section 2.7(a).

  

“PubCo” is defined in the first paragraph of this Agreement.

 

“RB Cap” is defined in Recital P.

 

“RB Cap 300K Note” is defined in Recital P.

 

“RB Cap SPA” is defined in Recital P.

 

“Receivables Purchase Agreements” is defined in Recital X.

 

“Records” means books, records, manuals or other materials or similar
information (including customer records, personnel or payroll records,
accounting or Tax records, purchase or sale records, price lists,
correspondence, quality control records or research or development files).

  

“Seller” is defined in the first paragraph of this Agreement.

 

“September 2018 APA” is defined in Recital U.

 

“Shares Due” is defined in Recital F.

 

“SPA” is defined in Recital E.

 

“Special Representation” is defined in Section 6.1(f).

 

“Subsidiary” means, with respect to any Person, any other Person of which at
least a majority of the securities or other interests, having by their terms
ordinary voting power to elect a majority of the board of directors of such
other Person (or others performing similar functions with respect to such other
Person), is directly or indirectly owned or controlled by such first Person or
by any one or more of such first Person’s Subsidiaries.

  

19

--------------------------------------------------------------------------------

 

 

“Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under section 59A of the Code),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated or other tax of any kind whatsoever, including any interest, fine,
penalty or similar addition thereto, whether disputed or not and including any
obligations to indemnify or otherwise assume or succeed to the Tax Liability of
any other Person.

 

“Tax Return” means any return, declaration, report, filing, claim for refund or
information return or statement relating to any Tax, including any schedule or
attachment thereto and including any amendment thereof.

 

“Third-Party Claim” is defined in Section 6.4(a).

 

“Threatened” means, with respect to any matter, that a demand, notice or
statement has been made or given, in writing, that such matter is being or will
be, or that circumstances exist that would lead a reasonably prudent Person to
conclude that such matter could be asserted, commenced, taken or otherwise
pursued, including if conditioned upon certain events occurring or not
occurring.

 

“Transfer Tax” means any sales, use, value-added, business, goods and services,
transfer (including any stamp duty or other similar tax chargeable in respect of
any instrument transferring property, including motor vehicles), documentary,
conveyancing or similar tax or expense or any recording fee, in each case that
is imposed as a result of any transaction contemplated herein, together with any
penalty, interest and addition to any such item with respect to such item.

 

“Verbal Agreement” is defined in the first paragraph of this Agreement.

 

 

 

*     *     *     *     *

  

IN WITNESS WHEREOF, each Party has executed this Asset Purchase Agreement
effective as of the date first written above.

 

 

SELLER:

 

GREENBOX POS LLC

 

 

 

By:                                             

Name: Fredi Nisan

Title: Chief Executive Officer and

Managing Member 

 

BUYER:

 

GREENBOX POS

 

 

 

By:                                             

Name: Ben Errez

Title: Executive Vice President

 

 

Asset Purchase Agreement

 

 

20

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULES

 

Schedule 2.6(a)     Blockchain Systems

 

 

 

 

 

 

EXHIBITS

 

Exhibit 5.2(a) – Form of Bill of Sale

 

 

 

21

--------------------------------------------------------------------------------

 

 

 

Schedule 2.6(a)

 

Blockchain Systems

 

 

Description of assets acquired by PubCo:

 

1.

Provisional Patents

 

a.

Application Number: 62595266

Title: BLOCKCHAIN ESCROW FOR AUTOMATED TELLER MACHINE (ATM)

Description: The ability to instantly display cash deposited in ATM machines on
a Blockchain secured ledger.

 

 

b.

Application Number: 62595312

Title: BLOCKCHAIN ESCROW PAYMENT APPLICATION

Description: The ability to exchange control of encrypted keys on Blockchain
without any party having control of both keys at any point.

 

 

c.

Application Number: 62595439

Title: BLOCKCHAIN DELIVERY SERVICE WITH INSTANT PAYMENT APPLICATION

Description: The ability to make instant payments, including tipping and
upsales, in a remote settlement scenario, while being connected to the
point-of-sale system and real time inventory management.

 

 

d.

Application Number: 62595501

Title: BLOCKCHAIN POINT OF SALE SYSTEM WITH INSTANT PAYMENT APPLICATION

Description: The ability of a point of sale system to instantly record
transactions on a Blockchain secured ledger, with real time inventory
management, in such way that no installation or data maintenance is required and
recovery from catastrophic events is done nearly instantly.

 

 

e.

Application Number: 62597032

Title: BLOCKCHAIN DATA TRUST WITH INSTANT REVOCATION CAPABILITY

Description: The ability to revoke access to personal data after the authorized
use of it is completed, so that identity theft and compromising personal data
are minimized.

 

2.

Products and Associated IP Rights

 

a.

KIOSK

Blockchain implementation of equipment capable of accepting cash and converting
(tokenizing) it to an encrypted Blockchain secured ledger entry instantly. The
Machine is also capable of accepting debit and credit card payments and
producing payment cards for use in GreenBox ecosystem. GreenBox owns both
software and hardware development of this product.

 

 

b.

DEL

Complete delivery system with dispatcher backend and mobile applications for
driver and consumer, available for iOS and Android. GreenBox own all related
software for this product.

 

22

--------------------------------------------------------------------------------

 

 

 

c.

POS

Complete point-of-sale system with integrated Blockchain connectivity for
inventory management, payment and record keeping on secured Blockchain ledger.
This system requires no installation, backup or restore functionality and
recovers from catastrophic events nearly instantly. This system is also
available with customized hardware. GreenBox owns both software and hardware
development of this product.

 

 

d.

PAY

GreenBox core product. This system is capable of managing any amount of
tokenized assets, including cash and data, on a secured Blockchain ledger. All
patented technology from GreenBox is connected to this product. PAY is a
combination of a settlement and transactional subsystems, and includes TrustKey,
TrustGateway and Ledger Manager technologies operating over Blockchain
substrate. GreenBox owns both software and hardware development of this product.

 

3.

Website

All title and interest in and to the Website and Internet Domain Name,
greenboxpos.com and all of its respective contents (the "Website"), and any
other rights associated with the Website, including, without limitation, any
intellectual property rights, all related domains, logos, customer lists and
agreements, email lists, passwords, usernames and trade names; and all of the
related social media accounts including but not limited to, Instagram, Twitter,
Facebook, Instagram and Pinterest at closing and associated other rights.

 

4.

Services Agreements

All of Sellers current and future point of sale agreements, payment gateway
agreements and services agreements, as well as contracts including, but not
limited to Merchant, Payment Services, Payment Processing, Agent and Referral
agreements and contracts.

 

5.

Locations

 

a.

Vancouver, British Columbia, Canada (virtual and physical offices).

 

b.

San Diego (headquarters, primary working office)

 

c.

Seattle (virtual office)

 

d.

Las Vegas (shared office space)

 

6.

Sky Financial & Intelligence LLC (“Sky”)

Any and all rights to the benefit of Sky assets that have been deployed and/or
are currently engaged in support of the GreenBox Business, which includes, but
is not limited to:

 

a.

Sky Book of Business: Sky’s entire book of business, capable of processing $1
billion annually;

 

b.

Sky Personnel: GreenBox’s acting Senior Vice President, who owns Sky;

 

c.

Sky Agent Network: Sky’s network of agents, which includes active agents, which
now deliver new business for the GreenBox Business exclusively;

 

d.

Any and all additional rights agreed upon verbally by Sky and PrivCo regarding
the use of Sky assets, as well a prospective acquisition of Sky and its
subsidiary companies.

 

 

23

--------------------------------------------------------------------------------

 

 

Exhibit 6.2(a)

 

FORM OF BILL OF SALE

 

THIS AGREEMENT is entered into this as of January 4, 2020 (the “Agreement Date”)
to memorialize the Verbal Agreement entered into on April 12, 2018 by and
between GREENBOX POS LLC, a Washington limited liability company (the “Seller”)
and GREENBOX POS, a Nevada corporation (the “Buyer”).

 

Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in that certain Asset Purchase Agreement dated January 4, 2020 (the
“Agreement”), by and between Seller and Buyer.

 

On April 12, 2018, the Seller agreed to sell to the Buyer, and the Buyer agreed
to buy, as of April 12, 2018, all of the Seller’s right, title and interest in
and to the property described on Schedule A (collectively, the “Property”);

 

In consideration of the representations, warranties, covenants and agreements in
the Agreement and other good and valuable consideration, the receipt of which is
hereby acknowledged, each Party hereby agrees as follows:

 

1.

As of April 12, 2018, the Seller sold, assigned, transferred and set over unto
the Buyer all of the Seller’s right, title and interest in and to the Property.

 

2.

OTHER THAN AS EXPRESSLY PROVIDED IN THE AGREEMENT AND THE VERBAL AGREEMENT, THE
BUYER ACKNOWLEDGES THAT THE PURCHASE OF THE PROPERTY IS ON AN “AS IS, WHERE IS”
BASIS AND THAT SUCH PURCHASE IS WITHOUT ANY WARRANTY, CONDITION OR
REPRESENTATION, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, BY THE SELLER AS TO
TITLE, QUALITY, QUANTITY, FITNESS FOR ANY PARTICULAR PURPOSE OR MERCHANTABILITY
OF THE PROPERTY.

 

3.

The Seller agrees to take any and all additional actions and to execute,
acknowledge and deliver any and all documents that the Buyer may reasonably
request in order to effect the intent and purposes of the transactions
contemplated hereby.

 

4.

This Bill of Sale and everything contained herein shall enure to the benefit of
and be binding upon the each of the parties hereto and their respective
successors and assigns.

 

5.

This Bill of Sale shall be construed and enforceable under and in accordance
with the laws of the State of Nevada and each of the Buyer and the Seller hereby
irrevocably attorns to the jurisdiction of the Nevada courts.

 

[Signature Page Follows]

 

 

24

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF the parties hereto have executed this Bill of Sale as of the
date first above written.

 

 

GREENBOX POS LLC

 

GREENBOX POS

 

   

By:

 

 

Name: Fredi Nisan

   

Name: Ben Errez

 

Title: Chief Executive Officer and

Managing Member

   

Title: Executive Vice President

 

 

 

[Signature Page to Bill of Sale]

 

25

--------------------------------------------------------------------------------

 

 

SCHEDULE A

PROPERTY 

 

The following lists the Property purchased and the value of each Property class
on April 12, 2018:

 

   

 At April 12, 2018 

 

Cash and Cash Equivalents

    752,393  

Customer Accounts

    83  

Inventory

    56,988  

Security Deposits

    3,990  

Fixed Assets, net

    17,697  

Prepaid Expense

    12,543  

Assets Acquired

  $ 843,694            

Total Consideration – Liabilities Assumed

  $ 589,078  

Gain on Bargain Purchase

    254,616  

Total Consideration and Gain on Bargain Purchase

  $ 843,694  

 

 

26
 

 